Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Hexion Specialty Chemicals, Inc. 180 East Broad Street Columbus, OH 43215 www.hexion.com September 30, 2008 Via Facsimile and Federal Express Huntsman Corporation 500 Huntsman Way Salt Lake City, Utah 84108 Facsimile: (801) 584-5782 Attention: General Counsel Dear Sam: Reference is made to the (i) Agreement and Plan of Merger, dated as of July 12, 2007 (the  Merger Agreement ), among Hexion Specialty Chemicals, Inc., Nimbus Merger Sub Inc. and Huntsman Corporation and (ii) Order and Final Partial Judgment in the matter of Hexion Specialty Chemicals, Inc. et al. v. Huntsman Corp. , C.A. No. 3841-VCL (Del. Ch. Sept. 29, 2008) (the  Order ). In compliance with paragraph 6 of the Order, we hereby notify youthat the Marketing Period (as defined in the Merger Agreement) starts today, September 30, 2008. Nothing herein shall constitute a waiver of any rights or remedies available to Parent or Merger Sub under the Merger Agreement or applicable law. HEXION SPECIALTY CHEMICALS, INC. By: /s/ Mary Ann Jorgenson Mary Ann Jorgenson Executive Vice President and General Counsel cc:Jeffery B. Floyd, Esq. ( Vinson & Elkins L.L.P . ) Malcolm Price ( Credit Suisse ) Mark Epley ( Deutsche Bank )
